Name: Commission Regulation (EEC) No 1272/90 of 14 May 1990 laying down further transitional measures to support the beef market in Spain
 Type: Regulation
 Subject Matter: prices;  trade policy;  Europe
 Date Published: nan

 15 . 5. 90 Official Journal of the European Communities No L 124/45 COMMISSION REGULATION (EEC) No 1272/90 of 14 May 1990 laying down further transitional measures to support the beef market in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, whereas the period fixed in Article 90 of the Act of Accession was extended to 31 December 1990 by Council Regulation (EEC) No 3849/89 (') ; Whereas, in the beef sector, a proportion of production cannot be absorbed on the Spanish market owing to low internal demand for such products and can be disposed of on other markets only with difficulty in view of the time necessary to adjust the trade structures to the opening of the market ; whereas this situation has created economic difficulties for producers in Spain through the substantial price deteriorations recorded in the last few months ; whereas those difficulties are sufficiently serious to warrant the introduction of transitional measures with a view to improving the situation of the market for beef in Spain ; Article 1 1 . The Spanish intervention agency mentioned in Annex V to Regulation (EEC) No 859/89 shall buy in carcases, half-carcases, forequarters or hindquarters of adult bovine animals as described in Annex III to that Regulation up to a maximum of 8 000 tonnes during the period 15 May to 15 July 1990 . 2. The buying-in price shall be ECU 282 per 100 kilo ­ grams of carcase or half-carcase in category A and quality class R3 . The prices of the other eligible qualities shall be arrived at using the coefficients set out in Annex IV to that Regulation . 3. The prices for forequarters and hindquarters shall be derived from the carcase price using the coefficients 0,80 and 1,20 respectively for the straight cut and 0,75 and 1,25 respectively for the cut known as 'pistola'. 4. The Spanish intervention agency shall buy in products offered under the conditions laid down in Title I, Section I, and in Titles II and III of Regulation (EEC) No 859/89 . 5. The intervention agency shall pay between the 45th and 60th day following that of takeover for products bought in. Article 2 This Regulation shall enter into force on 15 May 1990 . Whereas, in order to be effective, such transitional measures should involve the buying in at fixed prices of all products in the beef sector in accordance with the conditions laid down in Title I, Section I, and Titles II and III of Commission Regulation (EEC) No 859/89 of 27 March 1989 laying down detailed rules for the applica ­ tion of intervention measures in the beef and veal sector (2) ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 374, 22. 12. 1989, p . 7 . Ã  OJ No L 91 , 4. 4. 1989, p. 5 .